=ol’
  P
    _                 OFFICEOF THEATTORNEY
                                         GENERAL
                                               OF TEXAS
    Y
                                       Austin


Gerald c. Mann
Attorney General
   ..




        Bonorable~ ?, ‘0. Walt&, &8ident,             ~’
        Agriculttial   and~ldechanical College   of Texas
   ,    College. S,tation, Texan
        .;Dear Dr. Walton:         Opinion No. Q-4315               ;~+.'
                                                                      .,*.
                                                                       '::
                                   Rex Legality of the Board of
                                       Directors appropriating
                                       local funds for the ur-
                                       pose of carrying lia iiil-
                                       ity lnsuranae on college-
                                       owned motor vehicles.
                   We be& to acknowledge receipt of your letter ask-
         ing for an opinion from this Department, as follows, to-tit:
                     “The Bueiness Eanager of the College has
              requested me to ask your department for an
              opinion with regard to the legality of the
              Board of Directors of the College approprlat-
              lng local funds for the purpose of carrying
              liability   insurance on college-owned motor
              vehicles.
                      eWe have understood heretofore that the
                Board OS Directors is without legal author-
                ity to carry suah insuranae and that this ap
                plies to every branchaf the State Governmentj
                however, we ar8 advised that the Prison rystem        _~
                aarries such ln8urancre and we are of the opin-      ~~:~~
                                                                        :
                ion that if It la legal for the Prison Board
                to do 80, it night be legal’ for our Board to       ~1
                carry such insurance on oollege-owned and           ~,<~
               .operated motor vehlcle8.*                           .;~.
                                                    .i.
                      This Department ha8 given several opinions to the
         lffeot that It is the general policy of the State to carry
         its own risk in res ect to insurance on State-owned property
         the only exception L ing where the Legislature has by generai
Honorable T. 0. Walton - page 2



statute,   or by speclflc   appropriation   indicated   otherwlrr.
          The foollowIng opInIon8,. oobles of whIah we hand
you herewIth exemplify thIa , to-wItr     O-184, O-201, M42,
0-1100, o-17& and odl30.
             In Opinion No. O-1100 we raid1                          .. .‘5-,
             “An available 8pecIfIc appropriation to
       pay the premium on any kind of a pollay Is-
       sued In favor of the 8tate would amount to a
       subsequent declaration of policy by the LegIs-
       lature and would, to that extent, re eal the
       policy announaed by the Resolution a gove refer-
       red to.”
          In the same opinion we pointed out that there was
at that time a specific  appropriation made to the Texas
Prison System for the purpose of paying mllabllIty insurance
premiums”. We however, held that this rpeolflc appropria-
tion for nlIab~lty   CIn~uranuepremltin did not authorlte
the expenditure of System fund8 for another kind of Insurance
premium, a5 for casualty Insurance.
          Nowhere In the present Appropriation Act 18 there any
provision or Item whatsoever that oould be held to cover the ex-
penditure as to which you Inquire, and you are therefore accord-
ingly advised that the power does not exist In your Board to
nake such expenditure.




APPROVED
       &i        16, 1942
 /8/   Grover   Sellers
FIRST ASSISTm
ATTORNEYGENERAL
OS-MR
Enclosures                                                   AI’PROVED
                                                              DplnIon
                                                             Connlttee